DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 20 January 2022, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejection under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse. Accordingly, claims 15-17 have been cancelled. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

15-17.	(canceled)

**********


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2020/0101828 (“Oshima”) represents the closest prior art. Oshima discloses an upper-edge glass run 14 and a longitudinal-edge glass run 15 that are connected by a corner part 13. See Figures 7 and 8 and paragraphs 72 and 73. The glass runs 14 and 15 are both manufactured by extrusion molding and later cut into fixed lengths. A cutout part 17 is formed in the upper-edge glass run 14, leaving a vehicle exterior-side molding lip 22. The corner part 13 is formed by mold forming and is connected between a position 16, where the other portions of the upper-edge glass run 14 are cut out, and the longitudinal-edge glass run 15. As a result, a projecting part 18 is formed in the cutout part 17 projecting past the longitudinal-edge glass run 15. See Figure 8 and paragraph 77. The upper-edge glass run 14 must have been cut along its longitudinal axis to form the projecting part 18. See Figure 8. Also, the corner part 13 curves to extend along an axis roughly 90° to the Id. A decorative sheet 60 is applied to the vehicle exterior-side molding lip 22 of the upper-edge glass run 14 such that the decorative sheet 60 appears to extend continuously from the front door to the rear door. See Figures 7 and 8 and paragraph 81.
Oshima meets all the limitations of claim 1 except for the limitation that the bright strip includes: 1) a first curved or angled portion covering at least in part the curved or angled end (which was molded onto the weather strip in replacement of the longitudinal end that was cut and removed); and 2) a second longitudinal portion covering at least in part the carrier body of the weather strip. As discussed above, the decorative sheet 60 is purposefully arranged to extend along the projecting part 18 past the longitudinal-edge glass run 15. It does not include a curved or angled portion covering, at least in part, the corner part 13 in combination with a longitudinal portion covering, at least in part, the upper-edge glass run 14. See Figure 8. Given that this was an intentional choice to enhance “the luxuriousness of the vehicle” (see paragraph 81), it would not have been obvious to modify this aspect of Oshima. See MPEP 2143.01(V).
With respect to the remaining prior art, very little of it discloses cutting an end of a weather strip along its longitudinal axis, as required by claim 1. Prior art weather strips are generally cut entirely along an axis orthogonal to the longitudinal axis. See paragraph 70 and Figure 3 of U.S. Patent Application Publication No. 2016/0089962 (“Kuroki”), for example.
Claims 2-14 are allowed based on their dependency from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726